Citation Nr: 1708855	
Decision Date: 03/22/17    Archive Date: 04/03/17

DOCKET NO.  09-33 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral peripheral neuropathy of the lower extremities, to include as due to Agent Orange exposure, and to include as secondary to an acquired psychiatric disorder or T12 compression fracture residuals. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Sara Kravitz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to July 1970.

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the Veteran's claim for service connection for bilateral peripheral neuropathy.

This appeal has been processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In March 2016, this claim was remanded to afford the Veteran a VA examination to address his claimed neuropathy and whether it was as likely as not caused or aggravated by his Agent Orange exposure or service-connected acquired psychiatric disorder.  The examiner opined that "Based on review of peer reviewed medical literature chronic alcohol use, B12 deficiency and degenerative disc disease can cause neuropathy symptoms that the veteran is reporting."  Given that the Veteran is service-connected for T12 compression fracture residuals, and VA medical center (VAMC) records note degenerative changes of the thoracic spine, the Board finds that issue of neuropathy to include as secondary to T12 compression fracture residuals is raised by the June 2016 VA opinion and thus an addendum opinion should be provided.  See e.g., July 2014 VAMC records noting low back pain and degenerative changes and old compression fracture T12; degenerative changes of the thoracic spine.

Accordingly, the case is REMANDED for the following actions:

1.  Return the matter to the examiner that conducted the June 2016 examination to obtain an addendum to the opinion resulting from that examination.  If the examiner believes it necessary to examine the Veteran in order to provide the addendum opinion such examination should be scheduled.  If the examiner who conducted the prior examination is unavailable, schedule the Veteran for a new VA examination by an appropriate medical professional for the purpose of ascertaining the current nature and likely etiology of his claimed neuropathy of the bilateral lower extremities.  The claims folder and a copy of this Remand should be made available to the medical professional.  The examiner must review the record, giving particular attention to the service treatment records, lay assertions, and the pertinent medical evidence.  A notation to the effect that this record review took place shall be included in the report of the examiner.

The examiner must provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that any neuropathy was either (1) caused by or (2) is aggravated by the Veteran's service-connected T12 compression fracture residuals.

The examiner should discuss the June 2016 examination notation stating that "Based on review of peer reviewed medical literature ... degenerative disc disease can cause neuropathy symptoms that the veteran is reporting."  
If the examiner determines that any neuropathy of the lower extremities is aggravated by the Veteran's T12 compression fracture residuals, the examiner should report the baseline level of severity of the neuropathy prior to the onset of aggravation.  If some of the increase in severity of the neuropathy is due to the natural progress of the disability, the examiner should indicate the degree of such increase in severity due to the natural progression of the neuropathy.  See 38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995). 

The examiner must include a thorough rationale for any conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

2.  Then, after ensuring any other necessary development has been completed, readjudicate the Veteran's claim.  If action remains adverse to the Veteran, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




